— In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Leis, J.), dated January 21, 2003, as granted that branch of the *688plaintiffs motion which was for pendente lite child support in the sum of $1,327 per week and maintenance in the sum of $500 per week.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s contention that the pendente lite relief awarded to the plaintiff was excessive is without merit. The purpose of an award of pendente lite relief is to “tide over the more needy party, not to determine the correct ultimate distribution” (Roach v Roach, 193 AD2d 660 [1993] [internal quotation marks omitted]). “Pendente lite awards should be an accommodation between the reasonable needs of the moving spouse and the financial ability of the other spouse, with due regard for the preseparation standard of living” (Horowitz v Horowitz, 237 AD2d 490, 491 [1997] [internal quotation marks omitted]; Bernstein v Bernstein, 213 AD2d 508 [1995]). Contrary to the defendant’s contention, the Supreme Court considered the appropriate factors in making its determination. Altman, J.P., Florio, Luciano and Rivera, JJ., concur.